Citation Nr: 1519074	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  09-46 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for joint pain as a result of an undiagnosed illness.

2.  Entitlement to a rating in excess of 50 percent prior to March 11, 2011, for posttraumatic stress disorder (PTSD) and for an effective date earlier than March 11, 2011, for the award of a 100 percent rating.

3.  Entitlement to a rating in excess of 30 percent for migraine headaches and for an effective date earlier than September 28, 2007.

4.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome and for an effective date earlier than September 28, 2007.

5.  Entitlement to an effective date for Eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35 prior to March 11, 2011.

6.  Entitlement to a total rating based upon individual unemployability as a result of service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Jessica L. Cleary, Esquire


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1981, from September 4, 1990, to September 18, 1990, and from November 1990 to May 1991.  Service in Southwest Asia from September 4, 1990, to September 18, 1990, has been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, May 2011and May 2013 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his June 2013 VA Form 9 and in an October 2014 statement regarding his joint pain claim, the Veteran requested a video conference hearing before the Board.  The requested hearing has not yet been scheduled.  




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




